Citation Nr: 1146671	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left acromioclavicular joint, to include as secondary to service-connected left shoulder reconstruction with recurrent dislocations.  

2.  Entitlement to service connction for cervical spondylosis of the cervical spine, to include as secondary to service-connected left shoulder reconstruction with recurrent dislocations.  

3.  Entitlement to service connection for a right shoulder disability, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision from the Department of VeteransAffairs (VA) Regional Office (RO) above.  

The issue of entitlement to an increased rating for service-connected left shoulder reconstruction with recurrent dislocations has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   In this regard, the evidence shows that the Veteran has been sent a letter informing him of the evidence and information needed to substantiate his claim and has been afforded a VA examination in conjunction with this claim.  Howver, the RO has not issued a rating decision adjudicating the increased rating claim.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the outset, the Board notes that there is evience of record which shows the Veteran is receiving disability benefits from the Social Security Adminsitration (SSA).  See May 2009 Social Security Administation Data report.  There is, however, no indication as to what disability or disabilities SSA determined warranted the grant of disability benefits.  As a result, the Board is unable to determine that no reasonable possibility exists that the reports and records considered by SSA in making its decision are relevant to the claims currently on appeal.  

Therefore, because these records may contain pertinent information to the claims on appeal, VA is obligated to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Board finds that a remand is necessary in order to obtain a new medical opinion regarding the Veteran's left shoulder, cervical spine, and right shoulder arthritis disabilities.

By way of historical background, the Board notes that the Veteran is currently service-connected for status post reconstruction for recurrent dislocations of the left shoulder.  The Veteran is currently seeking service connection for degenerative arthritis affecting the left shoulder, cervical spine, and right shoulder on the basis that those disbilites are aggravated by, proximately due to, or the result of his service-connected left shoulder recurrent dislocation disability.  

At a VA examination in October 2006, the Veteran was diagnosed with degenerative joint disease, left shoulder acromioclavicular (AC) joint, with impingment on the rotator cuff, and multilevel degenerative disease (cervical spondylosis) of the cervical spine.  However, the VA examiner stated that he does not see, nor is there any evidence to suggest, a connection or causal relationship between the Veteran's original shoulder dislocation and the subsequent development of degenerative changes in the AC joint or his cervical spine disease.  

The VA examiner did not provide a rationale in support of either opinion and, thus, his opinions are afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that only contains data and conclusions without any supporting analysis is accorded no weight; an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board also notes, in this regard, that there is evidence suggesting that the Veteran's service-connected left shoulder recurrent dislocation disability is, now, manifested by arthrosis in his left shoulder.  Indeed, at a July 2011 VA examimation (which was conducted in conjunction with the increased rating claim for the left should recurrent dislocation disability, which is not currently before the Board), the Veteran was diagnosed with degenerative arthrosis of the left shoulder.  Given this evidence, the Board notes that, on remand, the VA examiner should be requested to specifically state if the left shoulder arthrosis is a symptom or manifestation of the recurrent dislocation disability and, whether he or she is able to distinguish the effects or functional impairment caused by the Veteran's service-connected left shoulder recurrent dislocation disability and the degenerative arthritis in his left shoulder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition); see also 38 C.F.R. § 3.102 (2011).  

In addition to the foregoing, the Board notes that the VA examiner did not evaluate or provide a diaganosis with respect to the Veteran's right shoulder.  In this regard, the evidence of record shows that the Veteran has been diagnosed with supraspinatous tendonitis in his right shoulder; however, there is no medical evidence of record that addresses the etiology of the Veteran's right shoulder disability, to include an opinion regarding whether it is secondary to his service-connected left shoulder recurrent dislocation disability.  

Therefore, the Board finds that a remand is necessary in order to obtain a VA examination and opinion which determines if the Veteran currently has arthritis affecting the left shoulder, cervical spine, and right shoulder and provides a medical opinion regarding the likelihood that those disabilites are aggravated by, proximately due to, or the result of his service-connected left shoulder recurrent dislocation disability.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for a VA examination to determine if he currently has arthritis, or any other disability, affecting his left shoulder, cervical spine, and right shoulder that may be related to his service-connected left shoulder recurrent dislocation disability.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. A diagnosis of any currently manifested left shoulder, cervical spine, or right shoulder disability should be rendered.  

b. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has a disability involving his left shoulder, cervical spine, or right shoulder that is aggravated by, proximately due to, or the result of his service-connected left shoulder recurrent dislocation disability.  

c. The VA examiner is requested to provide separate opinions regarding whether the claimed disabilities are (1) proximately due to or the result of and (2) aggravated by the service-connected left shoulder recurrent dislocation disability.  

d. A rationale must be provided for each opinion offered.  

e. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.  

f. The VA examiner is also requested to state if he or she is unable to determine or distinguish the effects or functional impairment caused by the Veteran's service-connected left shoulder recurrent dislocation disability and the degenerative arthritis in his left shoulder.  

3. Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



